Citation Nr: 1001900	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability. 

2.  Entitlement to service connection for asbestosis. 

3.  Entitlement to service connection for an eye disability. 

4.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss. 

5.  Entitlement to an increased (compensable) disability 
rating for a service-connected bilateral shell fragment wound 
of the back.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1942 to November 1945. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO).

In a June 2005 rating decision, the RO in Louisville, 
Kentucky denied service connection for asbestosis and an eye 
disability, and granted service connection for hearing loss 
and assigned a noncompensable (zero percent) evaluation.  

In an October 2005 rating decision, the RO in Cleveland, Ohio 
denied service connection for a bilateral knee disability, 
and granted service connection for a shell fragment wound to 
the back and assigned a noncompensable (zero percent) 
evaluation. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received a written request from the Veteran that his 
appeal be withdrawn.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).

Discussion

In a statement received by the Board on December 18, 2009, 
the Veteran wrote 
"I want to withdrawal my original appeal and close it [and] 
have my files sent back to Louisville, Ky."  

Because the Veteran has clearly indicated his wish to 
withdrawal the instant appeal, there remain no allegations of 
errors of fact or law for appellate consideration.  See 38 
C.F.R. § 20.204 (2009).  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.






	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.





____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


